Case 1:19-cv-04977!ALC Document 54 Filed 10/15/19 Page 1 of 1

MEMO ENDORSED

KLAYMAN LAW GROUP
A PROFESSIONAL ASSOCIATION
Larry Klayman, Esq. 2020 Pennsylvania Ave. N.W., #800 Tel: 310-

595-0800
Washington, DC, 20006 Fax:

202-379-9289

October 14, 2019
VIA CM/ECF and Email

Hon. Andrew L. Carter, Jr.

U.S. District Court for the Southern District of New York
40 Foley Square

New York NY 10007

Re C Motion for E . ¢ Time in M, Ly. Col L.1:19-cv-4977
Dear Judge Carter,

We represent Plaintiffs Roy Moore and Kayla Moore (“Plaintiffs”) in this case. Pursuant
to Rule 1(D) of this Court’s Individual Practices, Plaintiffs move for a 14-day extension of time,
until and including October 29, 2019 to file a response to Defendants’ Motion to Dismiss. The
original due date for this response is October 15, 2019, and no previous requests for extension
have been made by Plaintiffs.

Counsel for Defendants have consented to Plaintiffs’ motion on the condition that they also
be granted an extension of time until and including November 19, 2019 to file any reply. Plaintiffs
consent to this as well.

Respectfully Submitted,

/s/ Larry Klayman
Klayman Law Group P.A.

2020 Pennsylvania Ave NW #800
Washington, DC, 20006

Attorney for Plaintiffs Pro Hac Vice

Cc:  Defendant’s counsel (via CM/ECF and email)

S0 ORDERED:

hy

HON. ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

10/15/14

   

 

 
